DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 10395840 and hereinafter Park ‘840) in view of Miyazaki (US 20170011852 and hereinafter Miyazaki ‘852) with evidence of inherency provided by Lin et al. (“Flammability of Fluoropolymers” (2009) and hereinafter Lin 2009).
In regards to claim 1, Park '840 discloses a multilayer ceramic capacitor comprising: a multilayer chip (110 - FIG. 3A; Col. 3, Line 44) in which each of a plurality of dielectric layers (111 - FIG. 3A; Col. 3, Line 52) and each of a plurality of internal electrode layers (121 & 122 - FIG. 3A; Col. 4, Line 50) are stacked (seen in FIG. 3A), a main component of the dielectric layers being ceramic (described in Col. 3, Lines 65-66), the multilayer chip having a rectangular parallelepiped shape (seen in FIG. 1), respective one ends of the plurality of internal electrode layers being exposed to at least one of a first end face and a second end face of the multilayer structure (seen in FIG. 3A), the first end face being opposite to the second end face (seen in FIG. 3A),
a first external electrode (131 - FIG. 3A, Col. 3, Line 45) provided on the first end face (seen in FIG. 3A);
a second external electrode (132 - FIG. 3A; Col. 3, Line 45) provided on the second end face (seen in FIG. 3A); and
a fluorine compound (140 - FIG. 3A; Col 7, Line 38; see also Col. 7, Lines 56-60, noting that 140 may include a fluorine compound) that is adhered to surfaces of the first external electrode and the second external electrode (seen in FIG. 3A).
Park '840 explicitly discloses all the claimed limitations discussed above for claim 1, except for the fluorine compound being released at a temperature of 380 degrees C or more, but not released at a temperature less than 380 degrees C, wherein a thickness of the fluorine compound on the surfaces of the first external electrode and the second external electrode is 1 nm to 80 nm.
However, Park '840 further discloses that a thickness of the fluorine compound on the surfaces of the first external electrode and the second external electrode is a results effective variable, particularly for optimizing water repellency performance and manufacturing cost and time of the component  (Col. 10, Lines 12-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Park '840 such that the thickness of the fluorine compound on the surfaces of the first external electrode and the second external electrode is 1 nm to 80 nm, in order to optimize water repellency performance and manufacturing cost and time of the component, as taught by Park '840.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Miyazaki '852 discloses a fluorine compound (oleophobic nanocoating described in [0089]) comprising a polymer in which monomers of CF, CF2, CF3, and BaF are polymerized. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Park '840 such that the fluorine compound comprises a polymer in which monomers of CF, CF2, CF3, and BaF are polymerized, in order for the fluorine compound to also be oleophobic.
Regarding the recitation of the fluorine compound being released at a temperature of 380 degrees C or more, but not released at a temperature less than 380 degrees C, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the fluorine compound being released at a temperature of 380 degrees C or more, but not released at a temperature less than 380 degrees C, it would be expected that the fluorine compound of Miyazaki '852, being similarly-constituted, would have been in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.
Furthermore, Lin 2009 discloses (in Figure 1 and Table I) that polyvinylidene fluoride (PVDF) and polytetrafluoroethylene (PTFE), which are polymers formed from CF, CF2, CF3, decompose (i.e. the fluorine compound being released) at 415 degrees C or more (in air) and 450 degrees C or more (in N2) for PVDF and at 500 degrees C or more (in air or N2) for PTFE, and thus it follows from the teachings that the fluorine compound being released at a temperature of 380 degrees C or more, but not released at a temperature less than 380 degrees C,  would have been an inherent result of heating the fluorine compound of Miyazaki '852 to a temperature of 380 degrees C or more. See MPEP 2131(III).

In regards to claim 2, modified Park '840 explicitly discloses all the claimed limitations discussed above with respect to claim 2, except for wherein the fluorine compound is a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis.
However, regarding the recitation of the fluorine compound being a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the fluorine compound being a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis, it would be expected that the fluorine compound 22 of modified Park '840, being similarly-constituted with a fluorine compound, would have been in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.
Furthermore, fluorine ions from fluorine compounds would be expected to have a mass to charge ratio "m/z" of 19 in a GC-MS analysis (atomic mass (m) of fluorine is 19 amu; in the case that charge (z) is 1, fluorine ions from fluorine compounds would be expected to have an "m/z" of 19 in a GC-MS analysis), and thus it flows from the teachings that the fluorine compound is a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis would have been an inherent result of heating the fluorine compound of modified Park '840 to a temperature of 380 degrees C or more.

In regards to claim 3, modified Park '840 explicitly discloses all the claimed limitations discussed above with respect to claim 3, except for wherein there is a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more.
However, regarding the recitation of wherein there is a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as there being a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.

In regards to claim 4, modified Park '840 further discloses the fluorine compound being adhered to a surface of the multilayer chip between the first external electrode and the second external electrode (seen in Park '840: FIGs. 3A and 3B).

In regards to claim 5, modified Park '840 further discloses wherein the first external electrode and the second external electrode include a conductive resin layer (Park '840: 131b & 132b - FIG. 3A; Col. 6, Lines 9-10) including a metal component (Col. 7, Lines 3-6).

In regards to claim 10, modified Park '840 further discloses wherein the multilayer ceramic capacitor has a length of 1.0 mm or less, a width of 0.5 mm or less, and a height of 0.5 mm or less (described in Miyazaki '852: [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Park '840 such that the multilayer ceramic capacitor has a length of 1.0 mm or less, a width of 0.5 mm or less, and a height of 0.5 mm or less, as taught by Miyazaki '852, in order to obtain a capacitor that is large in capacitance and small in size ([0006]).
Furthermore, it would have been an obvious matter of design choice to construct the capacitor of Park '840 having a length of 1.0 mm or less, a width of 0.5 mm or less, and a height of 0.5 mm or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 11, modified Park '840 further discloses wherein the multilayer ceramic capacitor has a length of 3.2 mm or less, a width of 1.6 mm or less, and a height of 1.6 mm or less (described in Miyazaki '852: [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Park '840 such that the multilayer ceramic capacitor has a length of 3.2 mm or less, a width of 1.6 mm or less, and a height of 1.6 mm or less, as taught by Miyazaki '852, in order to obtain a capacitor that is large in capacitance and small in size ([0006]).
Furthermore, it would have been an obvious matter of design choice to construct the capacitor of Park '840 having a length of 1.0 mm or less, a width of 0.5 mm or less, and a height of 0.5 mm or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 13, modified Park '840 further discloses wherein the main component of the dielectric layers is Ba1-x-yCaxSryTi1-zZrzO3 (0≤x≤1, 0≤y≤1, 0≤z≤1) (described in Park '840: Col. 3, Line 65 - Col. 4, Line 4).

In regards to claim 14, modified Park '840 further discloses wherein a main component of the internal electrode layers is Ni (described in Park '840: Col. 5, Lines 48-51).

In regards to claim 15, modified Park '840 further discloses wherein a main component of the internal electrode layers is Cu (described in Park '840: Col. 5, Lines 48-51).

In regards to claim 16, modified Park '840 further discloses wherein each of the first external electrode and the second external electrode has a structure in which a plated layer (Park '840: 131c & 132c - FIG. 3A; Col. 6, Lines 11-12) is formed on a base layer (131a & 132a - FIG. 3A; Col. 6, Lines 5-6) (seen in FIG. 3A), and wherein a main component of the base layer is Ni (described in Col. 6, Lines 16-19).

In regards to claim 17, modified Park '840 further discloses wherein each of the first external electrode and the second external electrode has a structure in which a plated layer (Park '840: 131c & 132c - FIG. 3A; Col. 6, Lines 11-12) is formed on a base layer (131a & 132a - FIG. 3A; Col. 6, Lines 5-6) (seen in FIG. 3A), and wherein a main component of the base layer is Cu (described in Col. 6, Lines 16-19).

In regards to claim 18, modified Park '840 further discloses the fluorine compound being adhered to at least a part of an upper face (Park '840: top surface of 110 as seen in FIG. 3A), a lower face (bottom surface of 110 as seen in FIG. 3A) and two side faces (seen in FIG. 4) of the multilayer chip, between the first external electrode (131 - FIG. 3A; Col. 3, Lines 44-45) and the second external electrode (132 - FIG. 3A; Col. 3, Lines 44-45) (seen in FIGs. 3A & 4), wherein the upper face and the lower face are edge faces of the multilayer chip in a stacking direction (seen in FIG. 3A).

In regards to claim 19, modified Park '840 further discloses wherein the fluorine compound covers a whole of surfaces of the multilayer ceramic capacitor (seen in Park '840: FIGs. 3A & 4).

In regards to claim 20, modified Park '840 further discloses wherein a number of the internal electrode layers is 100 to 500 (described in Park '840: Col. 5, Lines 38-39).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘840 in view of Miyazaki ‘852 as applied to claim 1 above, and further in view of Abe et al (US 20150287532 and hereinafter Abe ‘532).
In regards to claim 12, Park '840 as modified by Miyazaki '852 fails to explicitly disclose wherein the main component of the dielectric layers is CaZrO3.
Abe '532 discloses wherein the main component of the dielectric layers () is CaZrO3 (described in [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Park '840 with the main component of the dielectric layers being CaZrO3, which is a known equivalent to BaTiO3, i.e. a dielectric ceramic, as taught by Abe '532 ([0037]), and thus the combination amounts to a mere substitution of one known element (BaTiO3) for another known equivalent element (CaZrO3) resulting in the predictable result of functioning as a dielectric ceramic for a capacitor ([0037]). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘840 in view of Miyazaki ‘852 as applied to claim 5 above, and further in view of Harada (US 20190392991 and hereinafter Harada ‘991).
In regards to claim 21, Park '840 as modified by Miyazaki '852 fails to explicitly disclose wherein a thickness of the conductive resin layer is 10 µm or more and 50 µm or less.
Harada '991 discloses wherein a thickness of the conductive resin layer (43 - FIG. 4; [0039]) is 10 µm or more and 50 µm or less (described in [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Park '840 such that a thickness of the conductive resin layer is 10 µm or more and 50 µm or less, as taught by Harada '991, in order for the conductive resin layer to reduce or prevent generation of cracks when a bending stress is applied to the external electrode ([0014]).

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
With respect to FIG. 2 of EP 501933 A2, and in response to Applicant’s argument that Miyazaki ‘852 does not disclose or suggest "the fluorine compound being released at a temperature of 380 degrees C or more, but not released at a temperature less than 380 degrees C", it is noted that the fluorine compound claimed by Applicant is disclosed as the oleophobic nanocoating described in [0089] of Miyazaki '852, i.e. the polymer, not the monomer gases used to form the polymer, as shown in the rejection of claim 1 above.
Furthermore, MPEP 2131.01(III) notes that “To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence.”
In the instant case, it is noted that Lin 2009 shows evidence that PVDF and PTFE, which are polymers formed from CF, CF2, CF3, meet the claimed limitations, as further shown in the rejection of claim 1 above.
As such Applicant’s argument is unpersuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848 

/David M Sinclair/Primary Examiner, Art Unit 2848